          Case 2:19-cv-01091-APG-NJK Document 67 Filed 04/01/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 EMILY SEARS, et al.,                                  Case No.: 2:19-cv-01091-APG-NJK

 4          Plaintiffs                               Order Granting Stipulation for Settlement
                                                                   Conference
 5 v.
                                                                     [ECF No. 65]
 6 RUSSELL ROAD FOOD AND
   BEVERAGE, LLC, et al,
 7
        Defendants
 8

 9         I ORDER that the parties’ stipulation for a settlement conference (ECF No. 65) is

10 GRANTED.

11         I FURTHER ORDER that this case is REFERRED to a magistrate judge other than

12 Magistrate Judge Koppe for a mandatory settlement conference. The clerk of court is directed to

13 randomly assign a different magistrate judge solely for the purposes of scheduling and

14 conducting a mandatory settlement conference.

15         DATED this 31st day of March, 2021.

16

17
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
